      Case 9:21-cv-00174-DNH-ML Document 6 Filed 04/06/21 Page 1 of 7




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAVON BOYD,

                            Petitioner,
       v.                                                      9:21-CV-0174
                                                               (DNH/ML)
EARL BELL, Superintendent of Clinton Correctional
Facility,

                            Respondent.


APPEARANCES:                                                   OF COUNSEL:

JAVON BOYD
13-B-1963
Petitioner, pro se
Clinton Correctional Facility
P.O. Box 2000
Dannemora, NY 12929

MIROSLAV LOVRIC
United States Magistrate Judge

                                    DECISION and ORDER

I.     INTRODUCTION

       Petitioner Javon Boyd seeks federal habeas relief pursuant to 28 U.S.C. § 2254. Dkt.

No. 1, Petition ("Pet."). Petitioner also applied to proceed with this action in forma pauperis

("IFP"). Dkt. No. 2.

       On February 17, 2021, this action was administratively closed due to petitioner's

failure to properly commence the case by either paying the statutory filing fee or filing a

properly certified IFP application. Dkt. No. 3, Order. On March 17, 2021, the Court receiv ed

a check for $5.99, which was greater than the statutory filing fee. Dkt. Entry for 03/17/21.

The check was returned to the facility. Id. Petitioner was given another extension to properly
       Case 9:21-cv-00174-DNH-ML Document 6 Filed 04/06/21 Page 2 of 7




commence his action. Dkt. No. 4, Text Order.

        On April 5, 2021, petitioner remitted the statutory filling fee and the action was

reopened. Dkt. Entry dated 04/05/21 (indicating receipt information for the filing fee

transaction); Dkt. No. 5, Text Order (reopening case).

        For the reasons which follow, petitioner shall have thirty (30) days to either (1) file

proof of commencement of his collateral state court motion or (2) voluntarily withdraw his

plainly unexhausted claim.

II.     THE PETITION

        Petitioner challenges a 2013 conviction from Oneida County, pursuant to a jury

verdict, to three counts of criminal sexual act in the first degree, first degree rape, second

degree strangulation, two counts of criminal obstruction of breathing, and third degree

assault. Pet. at 1-2; see also People v. Boyd, 175 A.D.3d 1030, 1031 (4th Dep't 2019). 1 The

New York State Supreme Court, Appellate Division, Fourth Department, modified petitioner's

judgment in the interest of justice by (1) reducing the sentences imposed for the three counts

of criminal sexual acts to a determinate period of incarceration of six years and period of post

release supervision of twenty years, (2) reducing the sentence imposed for first degree rape

to a determinate period of incarceration of seven years and period of post release

supervision of twenty years, and (3) directing that the aforementioned sentences run

consecutively to each other but concurrently with the sentences imposed on the remaining

counts. Boyd, 175 A.D.3d at 1030. The Fourth Department affirmed the conviction, as

modified, and, on November 13, 2019, the New York Court of Appeals denied petitioner's


        1
            Citations to the petition and exhibits refer to the pagination generated by CM/ECF, the Court's electronic
filing system.

                                                          2
       Case 9:21-cv-00174-DNH-ML Document 6 Filed 04/06/21 Page 3 of 7




application for leave to appeal. Boyd, 175 A.D.3d at 1030, lv. denied, 34 N.Y.3d 1015

(2019); accord Pet. at 2. It does not appear that petitioner soug ht certiorari in the United

States Supreme Court or filed any other collateral challenges to his conviction. Pet. at 2, 6.

       Petitioner contends that he is entitled to habeas relief because (1) his conviction is

supported by legally insufficient evidence as the testimonial evidence was inconsistent with

the physical evidence, Pet. at 4-5, and (2) his counsel was constitutionally ineffective, id. at

5-6. For a more complete statement of petitioner's claims, reference is made to the petition.

III.   DISCUSSION

       An application for a writ of habeas corpus may not be granted until a petitioner has

exhausted all remedies available in state court unless "there is an absence of available State

corrective process" or "circumstances exist that render such process ineffective to protect the

rights of the applicant." 28 U.S.C. § 2254(b)(1)(A), (B)(i), (ii).

       To satisfy the exhaustion requirement, a petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that a petitioner raise all claims in state court

prior to raising them in a federal habeas corpus petition. O'Sullivan v. Boerckel, 526 U.S.

838, 845 (1999). Substantive exhaustion requires that a petitioner "fairly present" each claim

for habeas relief in "each appropriate state court (including a state supreme court with

powers of discretionary review), thereby alerting that court to the federal nature of the claim."

Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations omitted). In other words, petitioner "must

give the state courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State's established appellate review process." O'Sullivan, 526 U.S. at

845.



                                                  3
      Case 9:21-cv-00174-DNH-ML Document 6 Filed 04/06/21 Page 4 of 7



       Here, petitioner plainly states that his second claim has not been exhausted. Pet. at

5-6. Specifically petitioner explains that "Ground 2 is based on evidence outside of the

record, and presented a mixed claim at the state appellate level[.]" Id. at 6. Petitioner

represents that "the motion to present these findings is currently being presented in the state

court." Id. While the Court assumes this means that petitioner has initiated a collateral

attack in state court, he has failed to indicate that there are any presently pending.

O'Sullivan, 526 U.S. at 845.

       There is no basis on the record before this Court to conclude that there is an absence

of available State corrective process (e.g., where there is no further state proceeding for a

petitioner to pursue) or circumstances exist that render that state court process ineffective to

protect petitioner's rights (e.g. where further pursuit would be futile). 28 U.S.C. § 2254(b)

(1)(B)(i), (ii); Lurie v. Wittner, 228 F.3d 113, 124 (2d Cir. 2000). Petitioner has state court

remedies available to him and there is no reason to presume he does not know how to

pursue them. Therefore, it is not futile to require him to complete exhaustion of his state

court remedies before pursuing a federal habeas petition.

       Accordingly, if petitioner wishes to move forward with all of the claims presently

included in his petition, he may not do so until he has properly exhausted them. 28 U.S.C. §

2254(b)(1)(A), (B)(i), (ii); O'Sullivan, 526 U.S. at 845. When a district court is presented with

a "mixed petition" containing both exhausted and unexhausted claims, it may dismiss the

petition without prejudice or retain jurisdiction over the petition and stay further proceedings

pending exhaustion of state remedies. Rhines v. Weber, 544 U.S. 269, 275-76 (2005). This

"stay and abeyance" procedure should be "available only in limited circumstances" where the

petitioner can show both (1) "good cause" for failing to "exhaust her claims first in state court"

                                                 4
      Case 9:21-cv-00174-DNH-ML Document 6 Filed 04/06/21 Page 5 of 7



and (2) that her unexhausted claims are not "plainly meritless." Id. at 277. While there is no

exact definition of what constitutes good cause,

             [d]istrict courts in this Circuit have primarily followed two different
             approaches . . . Some courts find "that a petitioner's showing of
             'reasonable confusion' constitute[s] good cause for failure to
             exhaust [her] claims before filing in federal court." . . . Other courts
             require a more demanding showing – that some external factor give
             rise to the petitioner's failure to exhaust the claims.

Knight v. Colvin, No. 1:17-CV-2278, 2019 W L 569032, at *4 (E.D.N.Y. Feb. 11, 2019)

(internal citations omitted).

       Petitioner has not argued, much less established, that he had "good cause" for failing

to exhaust his claims in state court before filing his petition. Petitioner does not appear to

have any difficulty navigating through the state court for a direct appeal. Further, petitioner

has not demonstrated any difficulties pursuing the present habeas petition in this Court.

Where petitioner had deficiencies in his past filings, he has complied with the Court's

direction and effectively corrected them to allow his case to progress. Thus, it cannot be said

that petitioner is expressing confusion about the state court appellate process or the

trajectory of a habeas petition in federal court. Cf Rivera, 2017 WL 3017713, at *3 (finding

good cause where a petitioner demonstrated "reasonable confusion about whether a state

filing would be timely[,]" and thus uncertainty over whether her claims were properly

exhausted in state court) (citing Pace v. Diguglielmo, 544 U.S. 408, 416-17 (2005)).

       Accordingly, at this time, a stay is not indicated. If petitioner wishes to continue with

both claims in his petition, he must file a 440 motion to exhaust his state court remedies.

Upon the commencement of a parallel state court proceeding, the Court would then

reevaluate the need for a stay mainly because, as the Supreme Court has stated, in dicta, "a


                                                 5
         Case 9:21-cv-00174-DNH-ML Document 6 Filed 04/06/21 Page 6 of 7



stay will be preferable . . . and . . . will be the only appropriate course in cases . . . where an

outright dismissal could jeopardize the timeliness of a collateral attack." Zarvela v. Artuz,

254 F.3d 374, 380 (2d Cir. 2001) (citing Duncan v. Walker, 533 U.S. 167, 182-83 (2001)

(Stevens, J., with whom Souter, J. joins, concurring in part in the judgment)).

         Petitioner could also choose to move forward with his petition by voluntarily

withdrawing his second – admittedly unexhausted – claim. Zarvela, 254 F.3d at 382.

However, because petitioner seeks relief pursuant to section 2254, any potential claims are

subject to the "gate keeping" provisions of section 2244, including the restrictions upon the

filing of "second or successive" section 2254 habeas petitions under subsection (b).

Petitioners are generally permitted to only file one section 2254 petition challenging a

particular state court judgment. Once that first petition has been decided on the merits, a

petitioner may not file a second or successive petition challenging the same state court

decision or determination without first seeking permission to do so from the appropriate

federal Court of Appeals–in this case, the Second Circuit. 28 U.S.C. § 2244(b). Because of

these restrictions, if petitioner chooses to voluntarily withdraw the second claim and move

forward with his petition, he may forever lose the ability to bring his second claim in federal

court.

         In sum, there are deficiencies in the petition and it is unclear to the Court how

petitioner would prefer to proceed. Accordingly, petitioner shall have thirty (30) days to either

(1) file with this court proof that he commenced a 440 motion in state court addressing his

second, unexhausted claim, at which time this Court may properly determine whether a stay

is appropriate, or (2) voluntarily withdraw the second claim and proceed with the remaining

claim, with the understanding that he may forfeit his withdrawn claim.

                                                  6
      Case 9:21-cv-00174-DNH-ML Document 6 Filed 04/06/21 Page 7 of 7



       WHEREFORE, it is

       ORDERED that, within thirty (30) days of the filing date of this Decision and Order,

petitioner must either (1) file proof in this court that he commenced a 440 action in New York

State court regarding his second claim or (2) seek voluntary dismissal of the second claim;

and it is

       ORDERED that upon such filing, the Clerk is directed to return the file to the Court for

further review; and it is

       ORDERED that the Clerk serve a copy of this Decision and Order upon the petitioner

in accordance with the Local Rules.

Dated: April 6, 2021




                                               7
